                                           Case 3:18-cv-02777-RS Document 49 Filed 04/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LITE-ON SINGAPORE PTE, LTD.,
                                   7                                                       Case No. 18-cv-02777-RS (JCS)
                                                       Plaintiff,
                                   8
                                                v.                                         CLERK'S NOTICE
                                   9
                                        DARFON ELECTRONICS
                                  10    CORPORATION, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          The parties to this matter have advised the Court that a final settlement of this case has

                                  15   been signed by all parties.

                                  16   Dated: April 10, 2019

                                  17
                                                                                        Susan Y. Soong
                                  18                                                    Clerk, United States District Court
                                  19

                                  20
                                                                                        By: ________________________
                                  21                                                    Karen Hom, Deputy Clerk to
                                                                                        Chief Magistrate Judge Joseph C. Spero
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
